DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 and 1/14/2021 was filed after the mailing date of the non-final rejection on 10/5/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:	
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-8 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bjork et al. (US 2009/0186133 A1) in view of Sabin et al. (US 2019/0092552 A1) and Welker (US 5,168,140).
Regarding claim 1, Bjork et al. teaches a foodstuff container having a base portion 120 and a sidewall portion 122 (figure 9; paragraph 43), the sidewall portion including an inner surface having a recess 142 and defining a portion of a foodstuff-receiving cavity 140 (paragraphs 44-45); a separator 130 removably disposed within the foodstuff-receiving cavity and including a first end surface (top surface of separator 130), a second end surface spaced apart from the first end surface (bottom surface of separator), an outer surface extending between the first and second end surfaces and defining a perimeter of the separator (figures 7 and 9 surface between upper and lower surfaces), a first foodstuff 74 disposed within the foodstuff-receiving cavity between the base portion 120 and separator 130, operable to transition from a first state to a second state upon application of the heat, e.g. chocolate, caramel, fudge, cheese, etc. (paragraph 48); and a second foodstuff disposed within the foodstuff-receiving cavity on an opposite side of the separator from the first foodstuff, e.g. ice cream, malt, fruit, fillings, etc. (paragraph 48). It is noted that inverting the orientation of the container shown in figures 7-9 of Bjork et al. results in the structure as claimed, e.g. the surface 120, shown to be the top surface of the “lid” in Bjork, becomes the bottom surface when the container is inverted.
Bjork et al. does not teach a chemically-activated heating element disposed adjacent to the base portion and operable to generate heat.
Sabin et al. teaches a portable assembly comprising a food container (packaging) 100 having a base portion 105 and a sidewall portion forming a foodstuff-receiving cavity 102 (figure 1; paragraph 19), the cavity 102 containing a first foodstuff including a first foodstuff material such as cheese 106 and a second foodstuff such as nachos, and a heater module (element) 104 disposed adjacent the base portion and operated to generate heat and melt the cheese 106 such that the cheese melts and drips down over, and coats, the nachos (figure 1; paragraphs 18-19). Thus the cheese is construed to be the first foodstuff operable to transition from a first state (non-melted) to a second state (melted) upon application of the heat. The heater module 104 is a chemically-activated heating element operable to generate heat (paragraphs 17 and 26). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Bjork et al. to have a chemically-activated heating element adjacent the base portion and operable to generate heat since Bjork already teaches wanting to provide energy to heat and melt the first food (paragraph 48), where the prior art teaches that energy can also be applied using a chemically-activated heating element for the same purpose as taught by Sabin et al., therefore as a substitution of art recognized equivalents for the purpose of heating and melting a food product in a container, since Bjork et al. teaches the second food opposite the separator 130 can also be a meltable food such as ice cream (paragraph 48), and therefore to provide a localized heating source which would not negatively impact the second food, or to eliminate the need to shield the second food from the microwave energy (Bjork et al. paragraph 49), and in order to allow the product to be used without a microwave, thereby allowing the product to be prepared and consumed “on-the-go” and/or sold by a vendor without access to a microwave/electricity.
Bjork et al. does not teach a radially-outwardly-extending projection extending from a portion of the outer surface spaced apart from the first and second end surfaces and disposed within the recess of the inner surface of the foodstuff container, the radially-outwardly-extending projection extending continuously around the perimeter of the separator.
Welker teaches a beverage container (abstract), the container 10 comprising a cup 12 and an lid 14 (figures 1-2; column 2 lines 25-29), where the lid comprises bottom wall 38 which separates the container into upper and lower compartments (figure 2), thus construed to be a type of separator, the sidewall 44 of the lid 14 comprising a radially-outwardly-projecting mounting means such as rib 54 which resiliently snap fit within mounting recess 34 formed within the inner surface of sidewall 26 (column 2 lines 61-67). The structure formed by the mounting rib 54 and recess 34 in combination with lower surface 48a of rim 48 serves to provide a liquid seal peripherally of cup 12 and lid 14 (column 3 lines 20-24). Welker further teaches embodiments where the mounting rib 254/354 extends across the entire periphery of the lid (figures 6 and 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the separator of Bjork et al. to have the radially-outwardly-projection as claimed in order to similarly allow additional structures (such as rim 48 of Welker) to be incorporated, thereby strengthening the seal provided by the separator and ensuring the foods do not prematurely travel from their desired compartments, or to provide a thicker separator (while maintaining the rib thickness), thereby forming a sturdier separator to prevent unintentional breaking during transport, handling, or storage.
Regarding claim 2, Bjork et al. teaches the first foodstuff is separated from the second foodstuff when the first foodstuff is in the first state, and the first foodstuff is comingled throughout the second foodstuff when the first foodstuff is in the second state (paragraphs 48-49). For example, the meltable food item is heated within the storage area of the lid, and then flows into the interior volume of the cup (containing the second foodstuff) through apertures 132 of separator 130.
Regarding claim 4, Bjork et al. teaches the first foodstuff can be chocolate or fudge (paragraph 48).
Regarding claim 6, Bjork et al. teaches apertures 132 formed in separator 130 to allow passage of the melted first foodstuff (figure 7; paragraph 48).
Regarding claim 7, Bjork et al. teaches the container has a cylindrical shape (figures 7-9).
Regarding claim 8, the combination applied to claim 1 teaches the heating element 104 is attached to container 102 (Sabin et al. figure 1; paragraph 19).
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to similarly attach the heating element to the container of Bjork et al. in order to ensure the heating element maintains contact with a desired portion of the container during transport, handling and storage.
Regarding claim 20, the combination applied to claim 1 above teaches the assembly as recited for claim 1. The same combination is applied to claim 20 for the same reasons stated for claim 1. The difference between the claims is that claim 20 further recites the first foodstuff being operable between a solid state when the heating element is in a first temperature and a liquid state when the heating element is in a second temperature, and the first foodstuff operable to pass through the separator when in the liquid state.
Bjork et al. further teaches the first foodstuff can be chocolate or fudge which melts and passes through apertures 132 of separator 130 (paragraph 48).
Regarding claim 21, Bjork et al. teaches the recess 142 defines a void formed through the inner surface of the container at sidewall 122 (figure 9; paragraph 45)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bjork et al. (US 2009/0186133 A1) in view of Sabin et al. (US 2019/0092552 A1) and Welker (US 5,168,140) as applied to claims 1-2, 4, 6-8 and 20-21 above, and further in view of 24carrotlife NPL.
Bjork et al. teaches the first foodstuff is chocolate or fudge (paragraph 48), but does not teach the second foodstuff is at least one of granola, muesli, oats, seeds, nuts and cereal. 
24carrotlife NPL teaches melting chocolate and then combining with granola (page 2 “instructions”). The reference is analogous since it is directed to a similar product formed by melting a first food and intermingling the melted food with a second food.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Bjork et al. to use granola as the second foodstuff since the prior art acknowledges the claimed foods to be a known combination, in order to provide a portable assembly for making chocolate covered granola without the need of additional vessels and utensils for melting and mixing, and an external energy source such as a microwave or stove, and as a matter of manufacturing choice for the particular types of foods provided in the container due to factors such as desired flavor and nutritional profile.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bjork et al. (US 2009/0186133 A1) in view of Sabin et al. (US 2019/0092552 A1) and Welker (US 5,168,140) as applied to claims 1-2, 4, 6-8 and 20-21 above, and further in view of Huffer et al. (US 9,278,796 B2).
The combination applied to claim 1 does not teach the heating element includes zinc. 
Huffer et al. teaches a food container 10 for heating its contents comprising zinc (column 4 lines 4-11 and 35-36; column 12 lines 48-49). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Bjork et al. to comprise zinc in the heating element since the prior art already acknowledges zinc can be used to form chemical heating elements for foods, since Sabin et al. teaches other heat producing reactants can be used (paragraph 17), and as a substitution of art recognized equivalents known for the purpose of chemically generating heat to be applied to foods (MPEP 2144.06.II.).

Claims 11-12, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bjork et al. (US 2009/0186133 A1) in view of Sabin et al. (US 2019/0092552 A1), Welker (US 5,168,140) and Kratochvil et al. (US 2007/0237867 A1). 
Regarding claim 11, the combination applied to claim 1 teaches the assembly as recited for claim 1. The same combination is applied to claim 11 and would have been obvious for the same reasons stated for claim 1.
The difference between the claims is that claim 11 recites a method, positioning the foodstuff packaging on the base so that the base supports the foodstuff packaging and the opening is accessible, disposing the first foodstuff through the opening, positioning the separator within the packaging, and disposing a second foodstuff through the opening on an opposite side of the separator than the first foodstuff. Bjork et al. does not teach these features.
Kratochvil et al. teaches a foodstuff packaging having an insert positioned between a first and second foodstuff (abstract), where a cavity 12 of the packaging 10 has an opening and is provided on a base 26, a first foodstuff 34 is placed in a lower portion 18 of the container through the opening, an insert 14 is placed above the first foodstuff through the opening and on recessed portion 24, and a second foodstuff 22a-b is placed above the insert 14 in an upper portion 20, the packaging allowing the foodstuffs 22 and 34 to remain separate during storage (figures 1-6; paragraphs 24 and 32). The reference is analogous since it is directed to similarly producing a food packaging comprising different foods maintained in separation by an insert.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Bjork et al. to position the separator, first foodstuff, and second foodstuff as claimed since such a process for filling food packaging which maintains different foodstuffs in separated condition is known, since the process would naturally have been required in order to dispose the first and second foodstuffs in their respective positions as taught by Bjork et al., and to maintain the first and second foodstuffs in separated condition during transport and storage as required by Bjork et al.
Regarding claim 12, Bjork et al. teaches the first foodstuff is separated from the second foodstuff when the first foodstuff is in the first state, and the first foodstuff is comingled throughout the second foodstuff when the first foodstuff is in the second state (paragraphs 48-49). For example, the meltable food item is heated within the storage area of the lid, and then flows into the interior volume of the cup (containing the second foodstuff) through apertures 132 of separator 130.
Regarding claim 14, Bjork et al. teaches the first foodstuff can be chocolate or fudge (paragraph 48).
Regarding claim 17, Bjork et al. teaches apertures 132 formed in separator 130 to allow passage of the melted first foodstuff (figure 7; paragraph 48).
Regarding claim 18, Bjork teaches the first foodstuff melts when heated (paragraph 48), which would have naturally included a first solid state and a second liquid state.
Regarding claim 19, the combination applied to claim 1 (and by extension claim 11) teaches the heating element 104 is attached to container 102 such that the foodstuff (cheese 106) adjacent to said heating element is melted (Sabin et al. figure 1; paragraph 19). The combination would result in the first foodstuff (e.g. chocolate or fudge of Bjork et al.) to be disposed intermediate the chemically-activated heating element and the second foodstuff opposite separator 130 of Bjork et al.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bjork et al. (US 2009/0186133 A1) in view of Sabin et al. (US 2019/0092552 A1), Welker (US 5,168,140) and Kratochvil et al. (US 2007/0237867 A1) as applied to claims 11-12, 14 and 17-19 above, and further in view of 24carrotlife NPL.
Bjork et al. teaches the first foodstuff is chocolate or fudge (paragraph 48), but does not teach the second foodstuff is at least one of granola, muesli, oats, seeds, nuts and cereal. 
24carrotlife NPL teaches melting chocolate and then combining with granola (page 2 “instructions”). The reference is analogous since it is directed to a similar product formed by melting a first food and intermingling the melted food with a second food.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Bjork et al. to use granola as the second foodstuff since the prior art acknowledges the claimed foods to be a known combination, in order to provide a portable assembly for making chocolate covered granola without the need of additional vessels and utensils for melting and mixing, and an external energy source such as a microwave or stove, and as a matter of manufacturing choice for the particular types of foods provided in the container due to factors such as desired flavor and nutritional profile.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bjork et al. (US 2009/0186133 A1) in view of Sabin et al. (US 2019/0092552 A1), Welker (US 5,168,140) and Kratochvil et al. (US 2007/0237867 A1) as applied to claims 11-12, 14 and 17-19 above, and further in view of Huffer et al. (US 9,278,796 B2).
The combination applied to claim 1 does not teach the heating element includes zinc. 
Huffer et al. teaches a food container 10 for heating its contents comprising zinc (column 4 lines 4-11 and 35-36; column 12 lines 48-49). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Bjork et al. to comprise zinc in the heating element since the prior art already acknowledges zinc can be used to form chemical heating elements for foods, since Sabin et al. teaches other heat producing reactants can be used (paragraph 17), and as a substitution of art recognized equivalents known for the purpose of chemically generating heat to be applied to foods (MPEP 2144.06.II.).

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 11-15 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the amended limitations necessitated a new grounds of rejection. The combination of Bjork et al. and Welker as recited in the current office action teaches the radially-outwardly-extending projection extending continuously around the perimeter of the separator as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792